           Case 1:20-cr-00095-SPW Document 26 Filed 03/31/21 Page 1 of 1



              IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MONTANA

                         'fe -kit 'k-k-k'k-k^-k-kie 'k-k'kisic 'k-k

THE STATE OF MONTANA

              vs.



Bernadine Lone Elk, Jr.                              No. CR 20-95-BLG-SPW

DOB:         /1995                                                PETITION TO OPEN
                                                           JUVENILE/SEALED RECORDS
SSN: XXX-XX-2792


Whereas the above-name defendant entered a plea of GUILTY to Prohibited Person in
Possession ofa Firearm and District Court Judge Susan P. Watters having ordered a Pre-
Sentence Investigation into the Defendant's background, the Petitioner requests all juvenile or
sealed records pertaining to the Defendant, including Court documents, Law Enforcement,
Juvenile Court Services, County Probation, County Welfare, Department of Institution records,
medical and institutional treatment records and Department of Institutions records, be made
available.




                                                    U.S. Probation Officer



                                                    Date: March 31, 2021

                                       **********


                                            ORDER
                                       **********




The Court having considered the aforementioned petition; does hereby order the release of
pertinent juvenile records, including sealed records, held by any Court, Law Enforcement,
Juvenile Court Services, County Probation, County Welfare, medical and institutional treatment
records, Department of Institutions records or agency of the Adult/Juvenile Probation and Parole
Officer.



                                           ^        U.S. District Court Judge


Dated this           day of                    1.
